         Case 1:20-cv-01419-APM Document 136-2 Filed 09/21/20 Page 1 of 2



                        DECLARATION OF BRENDA L. GREWE

I, Brenda L. Grewe, hereby declare under penalty of peljury pursuant to 28 U.S.C. § 1746:

   1. I am employed by the U.S. Department of State as the Director of the Office of Domestic
      Operations of the Visa Office, Bureau of Consular Affairs. The Office of Domestic
      Operations manages the Visa Office's domestic processing activities, including the
      Kentucky Consular Center and the Immigrant Visa Control and RepOliing division,
      which is responsible for official visa statistics and directs the allocation of visa numbers.

   2. In that capacity, I have knowledge regarding the Department of State's statistics and data
      regarding implementation of the U.S. District Court's Memorandum Opinion and Order
      dated September 4, 2020 and the Amended Order dated September 14, 2020
      (collectively, the "PI Order") in Gomez v. Trump, Case No. 20-cv-1907 (APM).
      Specifically, I have knowledge regarding the number of visa applications issued and refused.

   3. From October 1,2019 through September 4,2020, the Department of State issued 1] ,632
      diversity immigrant visas as part of the 2020 Diversity Visa Program.

   4. From September 5, 2020, through September 19,2020, the Department of State issued
      1,009 diversity immigrant visas as part of the 2020 Diversity Visa Program.

   5. From October 1,2019, through September 19,2020, the Department of State interviewed
      and adjudicated 17,734 diversity immigrant visa selectees.

   6. From October 1,2018, through September 30, 2019, the Department issued 44,882
      diversity immigrant visas, 20,858 first family preference (F-l) immigrant visas, 63,890
      second family preference (F-2A) immigrant visas, 58,984 immediate relative immigrant
      visas for spouses (IR-1), and 32,283 immediate relative immigrant visas for children (IR-
       2).

   7. From October 1,2018, through March 20,2019, the Department issued 12,897 diversity
      immigrant visas, 10,711 first family preference (F-l) immigrant visas, 35,991 second
      family preference (F-2A) immigrant visas, 27,988 immediate relative immigrant visas for
      spouses (IR-1), and 16,633 immediate relative immigrant visas for children (IR-2).

   8. From October 1,2019, through September 19,2020, the Department issued 12,641
      diversity immigrant visas, 7,530 first family preference (F-1) immigrant visas, 26,155
      second family preference (F-2A) immigrant visas, 37,054 immediate relative immigrant
      visas for spouses (IR-l), and 18,400 immediate relative immigrant visas for children (IR-
      2).

   9. From October 1,2019, through March 20, 2020, the Department issued 11,023 diversity
      immigrant visas, 7,426 first family preference (F-l) immigrant visas, 25,639 second
      family preference (F-2A) immigrant visas, 30,434 immediate relative immigrant visas for
      spouses (lR-l), and 14,667 immediate relative immigrant visas for children (IR-2).
        Case 1:20-cv-01419-APM Document 136-2 Filed 09/21/20 Page 2 of 2



   10. From September 5, 2020, through September 19,2020, the Department issued 22 first
       family preference (F~l) immigrant visas, 44 second family preference (F-2A) immigrant
       visas, 1,142 immediate relative immigrant visas for spouses (IR-l), and 636 immediate
       relative immigrant visas for children (IR-2).

   11. Total issuances in other numerically limited family-sponsored visa categories will also
       fall short of the FY 2020 annual limit. For example, consular officers issued 7,530 first
       family preference visas, which are reserved for the unmarried adult children of U.S.
       citizens, between October 1,2019 and September 19,2020. Based on the number of F-l
       immigrant visas currently scheduled until September 30, 2020, I estimate that the
       Department of State will issue approximately 7,555 F-l immigrant visas for Fiscal Year
       2020. The total number of first family preference visas available per year is 23,400.
       Thus, the estimated total visa issuance to this category of unmarried sons and daughters
       of U.S. citizens would be 32.3 percent of this year's F-l annual limit. By comparison in
       Fiscal Year 2019, consular officers issued 20,858 visas, or 89.1 percent of the F-1 annual
       limit.

   12. Based on the number ofF-2A immigrant visas currently scheduled until September 30,
       2020, I estimate that the Department of State will use 26,180 of the F-2A immigrant visas
       available for Fiscal Year 2020. The total number of second family preference (F-2A)
       visas available per year is 87,934. Thus, the estimated total visa issuance to this
       preference category would be 29.8 percent of the annual limit. By comparison in Fiscal
       Year 2019, consular officers issued 63,890 out of the 87,934 annual limit, or 72.7
       percent.


I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and conect to the best of my knowledge.


       September 21, 2020
                                     $LMda           I   L· Q!WJL
                                      Brenda L. Grewe, Director
                                      Office of Domestic Operations, Visa Office
                                      Bureau of Consular Affairs
                                      United States Department of State




                                                 2
